HOSIE | RICE LLP
                    ATTORNEYS AT LAW                                 Transamerica Pyramid, 34th Floor
                                                                     600 Montgomery Street
                                                                     San Francisco, CA 94111
                                                                     Tel.: 415.247.6000 F: 415.247.6001




                                             July 28, 2020



VIA ECF

Hon. Beth Labson Freeman
United States District Court
280 South 1st Street, Courtroom 3 – 5th Floor
San Jose, CA 95113

          Re:       Serenium, Inc. v. Jason Zhou et al., Case No. 5:20-cv-02132-BLF (NC)

Dear Judge Freeman:

       The parties write to inform the Court that, contrary to the discussion at the July 16, 2020
Case Management Conference, Serenium will not take any jurisdictional discovery. China does
not permit the taking of depositions in China for use in foreign courts. 1 Thus, to provide the four
depositions noticed by Serenium (New Century, Mr. Zhou, Ms. Zhao, and Mr. Jia), the witnesses
would have to leave their residences in Beijing and travel to Macau or Hong Kong to be deposed.
COVID-related restrictions make it highly burdensome for residents of Beijing to travel to
Macau, Hong Kong, or other locations where formal depositions can be conducted.

       New Century offered to provide one witness for two video depositions (Mr. Jia
personally and as New Century’s 30(b)(6)) in Macau on August 6 (Beijing Time), and further
offered to make the other two witnesses (Mr. Zhou and Ms. Zhao) available for unsworn
videotaped interviews in Beijing in the format of a deposition, which the parties would stipulate
could be treated for admissibility purposes as though the interviews were a formal deposition.
Sereniuim’s counsel states that they are not comfortable conducting an unsworn deposition. Nor
are Serenium counsel comfortable taking just the one witness out of several that it noticed. Thus,
Serenium’s counsel has declined to take jurisdictional discovery.




1
   https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
Information/China.html

09918-00001/12265134.1                       | www.hosielaw.com
HOSIE | RICE LLP
          ATTORNEYS AT LAW


Hon. Beth Labson Freeman
July 29, 2020
Page 2

         Since no jurisdictional discovery will be conducted, the briefing on New Century’s
Motion to Dismiss, ECF 27, is now complete, and the matter submitted, pending argument (if the
Court so desires) on September 24, 2020. New Century’s counsel has consented to the filing of
this letter.

                                    Very truly yours,


                                    /s/ Spencer Hosie
                                    Spencer Hosie

Cc: Defense Counsel




09918-00001/12265134.1
